UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2014 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-11909 REALMARK PROPERTY INVESTORS LIMITED PARTNERSHIP - II (Exact name of registrant as specified in its charter) Delaware 16-1212761 (State of organization) (IRS Employer Identification No.) 2350 North Forest Road, Getzville, New York 14068 (Address of principal executive offices) (716) 636-9090 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files) Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check if a smaller reporting company) [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [X] REALMARK PROPERTY INVESTORS LIMITED PARTNERSHIP - II Part 1 - FINANCIAL INFORMATION Item 1 - Financial Statements ConsolidatedBalance Sheets (Unaudited) Assets June 30, 2014 December 31, 2013 Property and equipment, at cost: Land and improvements $ $ Buildings and improvements Furniture and equipment Less accumulated depreciation Net property and equipment Equity interest in unconsolidated joint ventures Cash Accounts receivable, net Receivables from affiliates, net Other assets Total assets $ $ Liabilities and Partners' Equity Liabilities: Accounts payable and accrued expenses Security deposits and prepaid rents Total liabilities Partners' deficit: General partners Limited partners Total partners' equity Total liabilities and partners' equity $ $ See accompanying notes to the Consolidated Financial Statements 2 REALMARK PROPERTY INVESTORS LIMITED PARTNERSHIP - II Consolidated Statements of Operations (Unaudited) Three months ended June 30, Six months ended June 30, Income: Rental $224,689 $270,301 Interest and other 17,768 998 Total Income 242,457 271,299 Expenses: Property operations 291,713 255,241 Administrative: Affiliates 21,738 47,148 Other 35,011 22,687 Depreciation expenses 15,056 13,800 Total Expenses 363,518 338,876 Loss before equity in earnings of unconsolidated joint ventures (121,061) (67,577) Equity in earnings of unconsolidated joint ventures 33,131 41,692 Net Loss $(87,930) $ (25,885) Net loss per limited partnership unit $ (8.51) $(2.51) Weighted average number of limited partnership units outstanding 10,000 10,000 See accompanying notes to the Consolidated Financial Statements 3 REALMARK PROPERTY INVESTORS LIMITED PARTNERSHIP - II Consolidated Statements of Cash Flows for the six months ended June 30, (Unaudited) (restated) Cash flows from operating activities: Net loss $ $ Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Equity in earnings of joint ventures Changes in: Accounts receivable Other assets Accounts payable and accrued expenses Security deposits and prepaid rents Net cash used in operating activities Cash flows investing activities- Additions to property and equipment - (31,873) Repurchased shares - Net cash provided by (used in) investing activities (31,873) Net decrease in cash (152,499) Cash at beginning of period Cash at end of period $ $ Cash paid for interest $ - $ - Proceeds from return in capital advanced to affiliate
